Notice of Allowability
The communication dated 3/2/2022 has been entered and fully considered. Claim 15 is withdrawn from examination and is hereby rejoined by the Examiner (see below). Claims 1-15 are pending.
Claims 1-15 are allowed.
Election/Restrictions
Claims 1-14 are allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (method claims 1-14) and invention II (product claim 15), as set forth in the Office action mailed on 1/6/2022, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to the independent claim 1 are the combination of SCHMID (US-2005/0090382), hereinafter SCHMID in view of FOLGE (US-2016/0046766), hereinafter FOLGE and GȔNTHERBERG (US 6,165,399), hereinafter GȔNTHERBERG.
The combination above teaches a method of fabricating a reinforced polyamide that comprises of the following steps:
 a) providing a first mixture comprising component (A) at least one lactam, 
b) providing a second mixture comprising component (B) at least one catalyst, 
c) providing a third mixture comprising component (C) at least one activator, 
d) adding the first mixture, the second mixture, and the third mixture into the first section of the reaction zone of the extruder to obtain a polymerizable mixture in the extruder, 
e) adding at least one carbon material into the second section of the reaction zone of the extruder to the polymerizable mixture obtained in step d), to obtain a carbon containing polymerizable mixture in the extruder, 
f) polymerizing of the carbon containing polymerizable mixture obtained in step e) in the third section of the reaction zone of the extruder to obtain a reinforced raw polyamide. 
The Combination above, also teaches a portion of step g) that involves adding a striping fluid to a devolatilization zone of the extruder. 
The combination above, however, fails to disclose that the devolatilization zone of the extruder comprises of pressure built-up zones and stress relief zones and that the stripping fluid is added to the pressure built-up zones of the devolatilization zone of the extruder.
As such claim 1 and its dependent claims 2-15 are allowed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748